     Case 3:19-cv-00161-MMD-CLB Document 26 Filed 11/10/20 Page 1 of 1



1
2                            UNITED STATES DISTRICT COURT
3                                   DISTRICT OF NEVADA
4
5     JAMES BARKER,                                    Case No. 3:19-CV-0161-MMD-CLB
6                                         Plaintiff,   ORDER
7           v.
8     BAKER, et al.,
9                                    Defendants.
10
11         Plaintiff’s motion for a copy of the docket sheet (ECF No. 24) is GRANTED.
12         Plaintiff has also moved, without explanation, for a sixty-day extension of time to
13   file any further documents (ECF No. 23). Plaintiff’s motion is DENIED. No pleadings or
14   papers are due at this time. A telephonic case management conference is set for
15   November 23, 2020 at 2:30 p.m. at which time the court will set a scheduling order (ECF
16   No. 25).
17           Nov. 10, 2020
     DATED: ___________.
18
19                                            ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28
